Ia. ”3031

             H2ALTH CERTIFICAT2OF MAN J'ROCURIXG
                     YARRIAOB LICENSE
              oplnlon oonstrulngArtfcla 464oc. 8. c. s.;
        'and holdlngr
              1.. Legislaturedid not apacifymethod by
         whloh "reputablellaenaedphysician*ahould
         determinefindin&
              2.. Comty Clerk not authorizedor required
         to look beyond oertlflbateot physlolanas to
         freedom from~venerealdisease of man seeking
         marriage llosnse.




                   OFFICE OF TEE   ATl!ORM2Y   GEXEfAL

                                                January 24, 1939


-.   Hon. A. J. Bryan, Jr.
     CricllnalDletriot Attorney
     HQlsboro, Texas
     DeatiSlrr

                                         - Should a doctor
                           make a blood test before certl-
                           fylng a man to be tree from
                           venereal disease for a marriage
                           llcenae.
               This will aOknOwledgcreceipt Of your letter Of
     January 4th. 1939, addressedto the Attorney Oenaral,whioh
     has been referred to the writer for considerationand reply.
               You rcqueat an opinion of this departmentin rc-
     aponse to the followingquestion:
               T?hare a party 1s seeking a~healthcertl-
          ficate in order to get his marriage llcenaa, la
          a doctor requlrad to make a blood test?*
              Your attention is direotad to Artlola 46490, Be-
     vised Civil Statutes oi.Texae,whfoh provides as follows:
               Weiore the 'oocntyolerk shall issue any
          marriage lioenee, the man shell produce a cer-
          tificate from a reputablelicensedphyslclsnto
          show that he 1s free from all venerealdlseaaes."
     There having been no court declslons construingthe above ar-
     ticle, se ara confined to the coqstructionand the meanin Of
     its nprda.
Hon. A. Ji Bpn;   Jr.; Jannery 84, 1939. Pago 2


           It..wll$
                  be noted the loglslaturedid not &eolfy
or partloularlreany oertalnmeans or method by whloh the
"reputablelloenoed phyeloian"should dotormlnehis flnd-
.lqa. There la no definite  teat preacrlbed. The physlofan
moklng the oertifloatemust, under tha terms of the anaot-
ment, be lrefutable"and *lIoensedW. When the oounty olerk
is cognizantof thsas two things, it 1s our o9fnIop.hla
 lnqulry 1s ended. Howhere doe8 the Ieggislature
                                               authorize,
or requlra, the clerk to 30 beyond the certlfioateftaelf.
Aooordlngly,lf.the aertlfloatebe lesoed'bya "reputable
licensedphyslclan"and if It certlfleethe applicantror
 license to be Yrekfrom all venerealdiseases",If the
 other statutoryrequlrementabe met, it Is the duty of the
 clerk to fcrthwlth'lssuotha lloonee.
         Letter oplnlon 30. O-35, written January 13, 1939,
la withdrawn end thle one substitutedtherefor.
                                   ,Very'trulyyours
                               ATTO~GEl?&.OFTEX&,            _




         This oplnlon has been oonslderedIn conference,
approved,and ordered recorded.
                                wEIG.?-- .
                               ATTORNEY GL~RAL OF T2XAS